Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-15, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Application Publication No. 2004/0120554), referred herein as Lin, in view of Chun et al. (U.S. Patent Application Publication No. 2018/0268806), referred herein as Chun, and further in view of Navaratnam (U.S. Patent Application Publication No. 2017/0011745), referred herein as Navaratnam.
Regarding claim 1, Lin teaches a method for matching mouth shape and movement in digital video to alternative audio, the method comprising: deriving a sequence of facial poses including mouth shapes for an actor from a source digital video, wherein each pose in the sequence of facial poses corresponds to a middle position of each sample of the alternative audio (figs 5 and 6A; para 40, lines 1-5; para 50, lines 4-15; para 52, lines 1-11; para 54, lines 1-7); generating an animated face image based on the sequence of facial poses and the source digital video (para 41, lines 1-5; para 42, lines 1-14); transferring tracked expressions from at least one of the animated face image or a target video rendered therefrom to the source video and 
Chun teaches a method for synthesizing text to speech input comprising sequences of audio samples, wherein the synthesis uses an autoencoder (para 25, lines 1-8; para 26; para 27, lines 1-6; para 85, lines 1-6).  It would have been obvious to one of ordinary skill in the art to employ an autoencoder because as known in the art, and taught by Chun, this reduces the computational complexity and power consumption of the audio synthesis, while improving the quality of the audio synthesis such that it more closely approximates the input speech (see, for example, Chun, para 17 and para 85, the last 3 lines).  Lin in view of Chun does not explicitly teach that the face image is a face mesh.
Navaratnam teaches a method for driving a sequence of facial poses including mouth shapes for an actor from a source digital video, generating an animated face image based on the facial poses and source video, transferring tracked expressions, and synthesizing text to speech audio with the animated face image (para 49; para 95, the last 16 lines; para 103, the last 13 lines), wherein the animated face image is an animated face mesh (para 146, the last 6 lines; para 147).  It would have been obvious 
Regarding claim 2, Lin in view of Chun, further in view of Navaratnam teaches the method of claim 1, wherein deriving the sequence of facial poses comprises sampling a sequence of audio samples taken from a recording of spoken dialog (Lin, para 41, lines 1-5; para 66, lines 1-6; Chun, para 31, the last 5 lines; para 85, lines 1-4; Navaratnam, para 97, the last 8 lines).
Regarding claim 3, Lin in view of Chun, further in view of Navaratnam teaches the method of claim 2, wherein deriving the sequence of facial poses comprises converting text to speech using a text-to-speech synthesizer (Chun, para 25, lines 1-4; para 31, the last 5 lines; Navaratnam, para 45, the last 5 lines; para 97).
Regarding claim 8, Lin in view of Chun, further in view of Navaratnam teaches the method of claim 1, wherein transferring tracked expressions from the target video to the source video further comprises synthesizing the mouth region and rendering each frame of the rough output video (Lin, para 41; para 42, lines 1-15; para 66; Navaratnam, para 95, the last 16 lines).
Regarding claim 9, Lin in view of Chun, further in view of Navaratnam teaches the method of claim 1, wherein refining the rough video using a parametric auto encoder trained on mouth shapes in the target video further comprises generating a training set for the autoencoder by random alteration of frames in the target set (Lin, para 56, lines 1-22; para 63, lines 1-16; Chun, para 41, lines 1-11; paras 42 and 89).
Regarding claim 10, Lin in view of Chun, further in view of Navaratnam teaches the method of claim 1, wherein refining the rough video using a parametric auto encoder trained on mouth shapes in the target video further comprises cropping corresponding areas of the rough output video and the target video around the actor's mouth (Lin, para 41; para 52, lines 1-11; Navaratnam, para 49, the last 5 lines; para 103, the last 13 lines).
Regarding claim 11, Lin in view of Chun, further in view of Navaratnam teaches the method of claim 1, wherein refining the rough video using a parametric auto encoder trained on mouth shapes in the target video further comprises aligning and inserting processed images from the target video into the rough output video (Lin, para 66; para 67, the last 9 lines; Chun, para 58).
Regarding claim 12, Lin in view of Chun, further in view of Navaratnam teaches the method of claim 1, further comprising rendering a target video from the animated face mesh, wherein transferring the tracked expressions includes transferring the expressions from the target video to the source video (Lin, para 55, lines 1-5; para 56, lines 1-4; para 66; para 67, the last 9 lines; Navaratnam, para 95, the last 19 lines; para 146, the last 6 lines; para 147).
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor and memory, which is taught by Lin, fig 1 and para 28, lines 1-7); thus they are rejected on similar grounds.
Regarding claims 14, 15, and 20-24, the limitations of these claims substantially correspond to the limitations of claims 2, 3, and 8-12, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 25, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer readable medium, which is taught by Lin, fig 1 and para 29, lines 1-11); thus they are rejected on similar grounds.
Regarding claim 26, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the apparatus, which is taught by Lin, fig 1 and para 28, lines 1-7); thus they are rejected on similar grounds.

Claims 4, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Chun, further in view of Navaratnam, and further in view of Xu et al. (U.S. Patent Application Publication No. 2012/0130717), referred herein as Xu.
Regarding claim 4, Lin in view of Chun, further in view of Navaratnam teaches the method of claim 3, wherein deriving the sequence of facial poses further comprises extracting keypoints for the mouth shapes from an image of the actor, normalizing the keypoints, and applying an analysis to normalized keypoints to derive the mouth shapes (Lin, para 52, lines 1-11; para 54, lines 1-7; Navaratnam, para 95, the last 16 lines).  Lin in view of Chun, further in view of Navaratnam does not teach applying a principle component analysis (PCA).
Xu teaches a method for deriving a sequence of facial poses and motions from a source video, generating an animated face based on the sequence, transferring tracked expressions from a target to a source video, and refining the video using a trained model (para 20, lines 1-10 and the last 3 lines; para 21; para 53, lines 1-8; para 67), and further comprising applying a principle component analysis (PCA) to derive the facial poses and motions (para 68, lines 1-11).  It would have been obvious to one of ordinary skill in the art to utilize principle component analysis because as known in the art, and 
Regarding claim 5, Lin in view of Chun, further in view of Navaratnam, and further in view of Xu teaches the method of claim 4, wherein deriving the sequence of facial poses further comprises deriving a mel-frequency cepstral coefficient (MFCC) for each of the samples and mapping each MFCC coefficient to one of the mouth shapes using a recurrent neural network (Lin, paras 47 and 48; para 61, lines 1-8; para 63, lines 1-10; Chun, para 28; para 36, lines 1-9; paras 37 and 38; Xu, para 53).
Regarding claims 16 and 17, the limitations of these claims substantially correspond to the limitations of claims 4 and 5, respectively; thus they are rejected on similar grounds as their corresponding claims.

Response to Arguments
Applicant’s arguments on page 8 of the Remarks, with respect to the claim objections, have been fully considered and are persuasive.  The amendments are sufficient to overcome these objections, thus they have been withdrawn.

Applicant’s arguments with respect to the 103 rejections have been fully considered, but they are not persuasive.
On pages 8-9 of the Applicant's Remarks, with respect to the independent claims, the Applicant argues that Lin teaches clustering of non-silent video frames to train an HMM, but does not teach a sequence composed of a middle position of each sample, and requests either a withdrawal of the rejections or further explanation of how Lin reads on this claim language.  The Examiner respectfully disagrees with this argument, but can understand Applicant’s request for further explanation.

All of that said, however, paragraph 40 of Applicant’s specification elaborates on how the facial pose at the middle position is generated (some of which is captured by Applicant’s claim 6).  This description distinguishes the Applicant’s middle position from Lin’s disclosed middle position, and moreover, is not taught by the prior art.

Allowable Subject Matter
Claims 6, 7, 18, and 19 remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613